Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1 recites the limitation “the sensor substrate " in line 18.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of compact prosecution, “the sensor substrate” will be treated as if it were “a sensor substrate.”
Claim 8 recites the limitation “the sensor substrate " in line 18.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of compact prosecution, “the sensor substrate” will be treated as if it were “a sensor substrate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luhta et al. (U.S. 2009/0121146 A1, hereinafter refer to Luhta) in view of Luhata et al. (U.S. 2018/0210096 A1, hereinafter refer to Luhta ‘096) and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones).
Regarding Claim 1: Luhta discloses an integrated device package (see Luhta, Figs.2-3 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    648
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    934
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    987
    media_image3.png
    Greyscale

a package substrate (210) having a plurality of contact pads (214) on a first side of the package substrate (210), the plurality of contact pads (214) configured to electrically connect to a sensor assembly (202) (see Luhta, Figs.2-3 as shown above and ¶ [0030]- ¶ [0034]); 
a radiation shield (222) attached to a second side of the package substrate (210), the first side opposite the second side (see Luhta, Figs.2-3 as shown above and ¶ [0037]); 
an integrated device die (206) attached to the radiation shield (222), the integrated device die (206) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (206), wherein the integrated device die (206) is configured to process signals transmitted to the integrated device die (206) from the sensor assembly (202) by way of the plurality of contact pads (214), and wherein the integrated device die (206) is configured to transmit the processed signals to an external device (209) by way of the plurality of contact pads (214) (see Luhta, Figs.2-3 as shown above and ¶ [0035]- ¶ [0037]); and 
a molding compound (an encapsulant 230 (not shown in FIG. 2A for ease of illustration) such as an epoxy or similar compound) over the integrated device die (206) and the radiation shield (222) (see Luhta, Figs.2-3 as shown above and ¶ [0038]),
wherein, in operation of the integrated device package, the processed signals are transferred between the integrated device die (206) and the external device (209) along an electrical pathway extending from the integrated device die (206), through the plurality of contact pads (214), to the sensor substrate (208), and from the sensor substrate (208) to the external device (209) through a connector (219) (see Luhta, Figs.2-3 as shown above).  
Luhta is silent upon explicitly disclosing wherein connecting the sensor substrate to the external device through a connector mounted to the sensor substrate, without being transferred along a through-mold via (TMV).
Before effective filing date of the claimed invention the disclosed connector were known to be mounted to the sensor substrate, without being transferred along a through-mold via (TMV) in order to electrically and physically coupled sensor substrate to external device and improve a radiation conversion efficient of the detector array.
For support see Luhta ‘096, which teaches wherein connecting the sensor substrate (410/406) to the external device (732) through a connector (714) mounted to the sensor substrate (410/406), without being transferred along a through-mold via (TMV) (note: the connector 714 which doesn’t transfer along a through-mold via (TMV) is equivalent to the claimed connector. In addition, the instant application Figure.1B discloses a connector 44 extending adjacent to the molding layer 13. If the applicant disclosure duplicated, the result would be connector (44) mounted to the sensor substrate (4) transferred along a through-mold via (TMV) 13) (see Luhta ‘096, Fig.7 as shown below, Fig.6, and ¶ [0066]- ¶ [0067]).

    PNG
    media_image4.png
    536
    688
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta and Luhta ‘096 to enable the teachings of Luhta ‘096 that the sensor substrate (410/406) to electrically and physically coupled the external device (732) through a connector (714) mounted to the sensor substrate (410/406), without being transferred along a through-mold via (TMV) and improve a radiation conversion efficient of the detector array (see Luhta ‘096, Fig.7 as shown above, Fig.6, ¶ [0064], and ¶ [0066]- ¶ [0067]).
The combination of Luhta and Luhta ‘096 is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]). 

    PNG
    media_image5.png
    220
    550
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    293
    603
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta, Luhta ‘096, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 2: Luhta as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the processed signals are transferred from the plurality of contact pads to the sensor substrate (410/406) through solder balls (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Regarding Claim 3: Luhta as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the integrated device die (206) is connected to the package substrate (210) by one or more bonding wires (218) (see Luhta, Figs.2-3 as shown above).
Regarding Claim 4: Luhta as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein an element (392/391/393/331/322/342) mounted to the integrated device die (341), the element (392/391/393/331/322/342) comprising a second integrated device die (342) (see Jones, Fig.3 as shown above).
Regarding Claim 5: Luhta as modified teaches an integrated device package as set forth in claim 4 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein an element (392/391/393/331/322/342) mounted to the integrated device die (341), wherein the element (392/391/393/331/322/342) comprises a second radiation shield (322) mounted to a spacer (331/391/392) opposite the integrated device die (341), the radiation shield (321) positioned to shield a first side of the integrated device die (341) from electromagnetic radiation, the second radiation shield (322) positioned to shield a second side of the integrated device die (341) from electromagnetic radiation, the first side opposite the second side (see Jones, Fig.3 as shown above). 
Regarding Claim 6: Luhta as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein a mounting structure (304) over the integrated device die (210), the mounting structure comprising a film (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Regarding Claim 7: Luhta as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the package substrate (210) comprises an insulating substrate with conductive routing traces (221/299), the conductive routing traces (221/299) electrically connecting the plurality of contact pads (214) with corresponding bond pads on the second side of the package substrate (210) (see Luhta, Figs.2-3 as shown above and ¶ [0033]- ¶ [0034]).  
Regarding Claim 8: Luhta discloses an integrated device package (see Luhta, Figs.2-3 as shown above and ¶ [0001]) comprising: 
a package substrate (210) comprising an insulating substrate with conductive routing traces (221/299), the package substrate (210) having a plurality of contact pads (214) on a first side of the package substrate (210), the plurality of contact pads (216) configured to electrically connect to a sensor assembly (202) (see Luhta, Figs.2-3 as shown above and ¶ [0030]- ¶ [0034]); 
a radiation shield attached (222) to a second side of the package substrate (210), the first side opposite the second side (see Luhta, Figs.2-3 as shown above and ¶ [0037]); and 
an integrated device die (206) attached to the radiation shield (222), the integrated device die (206) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (206), wherein the integrated device die (206) is configured to process signals transmitted to the integrated device die (206) from the sensor assembly (202) by way of the plurality of contact pads (214), and wherein the integrated device die (206) is configured to transmit the processed signals to an external device (209) by way of the plurality of contact pads (214) (see Luhta, Figs.2-3 as shown above and ¶ [0035]- ¶ [0037]), 
wherein the package substrate (210) is configured such that all processed signals that are transferred between the integrated device die (206) and the external device (209) are transferred along an electrical pathway extending from the integrated device die (206), through the plurality of contact pads (214), to the sensor substrate (202), and from the sensor substrate (202) to the external device (209) through a connector (219) (see Luhta, Figs.2-3 as shown above).  
Luhta is silent upon explicitly disclosing wherein connecting the sensor substrate to the external device through a connector mounted to the sensor substrate.
Before effective filing date of the claimed invention the disclosed connector were known to be mounted to the sensor substrate in order to electrically and physically coupled sensor substrate to external device and improve a radiation conversion efficient of the detector array.
For support see Luhta ‘096, which teaches wherein connecting the sensor substrate (410/406) to the external device (732) through a connector (714) mounted to the sensor substrate (410/406) (note: the connector 714 which doesn’t transfer along a through-mold via (TMV) is equivalent to the claimed connector. In addition, the instant application Figure.1B discloses a connector 44 extending adjacent to the molding layer 13. If the applicant disclosure duplicated, the result would be connector (44) mounted to the sensor substrate (4) transferred along a through-mold via (TMV) 13) (see Luhta ‘096, Fig.7 as shown above, Fig.6, and ¶ [0066]- ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta and Luhta ‘096 to enable the teachings of Luhta ‘096 that the sensor substrate (410/406) to electrically and physically coupled the external device (732) through a connector (714) mounted to the sensor substrate (410/406) and improve a radiation conversion efficient of the detector array (see Luhta ‘096, Fig.7 as shown above, Fig.6, ¶ [0064], and ¶ [0066]- ¶ [0067]).
The combination of Luhta and Luhta ‘096 is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta, Luhta ‘096, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 9: Luhta as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein a molding compound (an encapsulant 230 (not shown in FIG. 2A for ease of illustration) such as an epoxy or similar compound) over the integrated device die (206) and the radiation shield (222) (see Luhta, Figs.2-3 as shown above and ¶ [0038]).
Regarding Claim 10: Luhta as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein a package lid (203) mounted to the package substrate (210) to define a cavity in which the integrated device die (206) and the radiation shield (222) are disposed (see Luhta, Fig.2 as shown above and ¶ [0038]).  
Regarding Claim 11: Luhta as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein an element (302) mounted to the integrated device die (210) (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Regarding Claim 12: Luhta as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the element (302) comprises a second radiation shield (304/conductive spacer) (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Regarding Claim 13: Luhta as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the element (302) comprises a second integrated device die (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Regarding Claim 14: Luhta as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Luhta, Luhta ‘096, and Jones further teaches wherein the element comprises a spacer (304), the integrated device package further comprising a second integrated device die (302) mounted to the spacer (304) (see Luhta ‘096, Fig.7 as shown above and Fig.6).  
Claim(s) 15- 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luhta et al. (U.S. 2016/0154124 A1, hereinafter refer to Luhta ‘124) in view of Luhata et al. (U.S. 2018/0210096 A1, hereinafter refer to Luhta ‘096) and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones).
Regarding Claim 15: Luhta ‘124 discloses a sensor module (see Luhta ‘124, Fig.6 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image7.png
    394
    995
    media_image7.png
    Greyscale

an integrated device package comprising an integrated device die (518) and a radiation shield (534) (see Luhta ‘124, Fig.6 as shown above); 
a sensor assembly (404) comprising a sensor substrate (506) and a sensor die (501/502) mounted to a front side of the sensor substrate (506) (see Luhta ‘124, Fig.6 as shown above); 
an electrical connector (508) on a back side of the sensor substrate (506), the electrical connector (508) configured to electrically connect to an external device (note: external device which is connected to connector 532 note shown since the processed signals may be output from the electronic circuitry 518 through one or more electrically conductive traces 530 of a fourth arrangement), wherein the integrated device package is electrically connected to the electrical connector (508) through the sensor substrate (506) (see Luhta ‘124, Fig.6 as shown above and ¶ [0065]- ¶ [0067]); and 
wherein, during operation of the sensor module, signals are transferred between the integrated device package and the external device (note: external device which is connected to connector 532 note shown) along an electrical pathway extending from the integrated device die (518) to the sensor substrate (506), and from the sensor substrate (506) to the external device (note: external device which is connected to connector 532 note shown since the processed signals may be output from the electronic circuitry 518 through one or more electrically conductive traces 530 of a fourth arrangement) through the electrical connector (508) on the back side of the sensor substrate (506) (see Luhta ‘124, Fig.6 as shown above and ¶ [0065]- ¶ [0067]). 
Luhta is silent upon explicitly disclosing wherein connecting the sensor substrate to the external device through a connector mounted to the sensor substrate.
Before effective filing date of the claimed invention the disclosed connector were known to be mounted to the sensor substrate in order to electrically and physically coupled/connect sensor substrate to external device and improve a radiation conversion efficient of the detector array.
For support see Luhta ‘096, which teaches wherein connecting the sensor substrate (410/406) to the external device (732) through a connector (714) mounted to the sensor substrate (410/406) (note: the connector 714 which doesn’t transfer along a through-mold via (TMV) is equivalent to the claimed connector. In addition, the instant application Figure.1B discloses a connector 44 extending adjacent to the molding layer 13. If the applicant disclosure duplicated, the result would be connector (44) mounted to the sensor substrate (4) transferred along a through-mold via (TMV) 13) (see Luhta ‘096, Fig.7 as shown above, Fig.6, and ¶ [0066]- ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta and Luhta ‘096 to enable the teachings of Luhta ‘096 that the sensor substrate (410/406) to electrically and physically coupled/connect the external device (732) through a connector (714) mounted to the sensor substrate (410/406) and improve a radiation conversion efficient of the detector array (see Luhta ‘096, Fig.7 as shown above, Fig.6, ¶ [0064], and ¶ [0066]- ¶ [0067]).
The combination of Luhta and Luhta ‘096 is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Luhta, Luhta ‘096, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 16: Luhta ‘124 as modified teaches a sensor module as set forth in claim 15 as above. The combination of Luhta ‘124, Luhta ‘096, and Jones further teaches wherein the integrated device package comprises a package substrate (516) having a first side and a second side opposite the first side, the integrated device die (518) and radiation shield (534) disposed on the second side of the package substrate (516), wherein contact pads (514) on the first side of the package substrate (516) are physically and electrically connected to contact pads (514) on a back side of the sensor substrate (506) (see Luhta ‘124, Fig.6 as shown above).  
Regarding Claim 17: Luhta ‘124 as modified teaches a sensor module as set forth in claim 16 as above. The combination of Luhta ‘124, Luhta ‘096, and Jones further teaches wherein the integrated device die (210/302) is wire bonded to the package substrate (208) by bonding wires (214/306) (see Luhta ‘096, Fig.7 as shown above and Fig.6).
Regarding Claim 19: Luhta ‘124 as modified teaches a sensor module as set forth in claim 15 as above. The combination of Luhta ‘124, Luhta ‘096, and Jones further teaches wherein, during operation of the sensor module, the processed signals are transferred from the integrated device to the sensor substrate (206) through solder balls (512) (see Luhta ‘124, Fig.6 as shown above).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luhta et al. (U.S. 2016/0154124 A1, hereinafter refer to Luhta ‘124), Luhata et al. (U.S. 2018/0210096 A1, hereinafter refer to Luhta ‘096), and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones) as applied to claim 15 above, and further in view of Luhta et al. (U.S. 2009/0121146 A1, hereinafter refer to Luhta).
Regarding Claim 20: Luhta ‘124 as modified teaches a sensor module as applied to 15 above. The combination of Luhta ‘124, Luhta ‘096, and Jones is silent upon explicitly disclosing wherein a package lid mounted to the package substrate to define a cavity in which the integrated device die and the radiation shield are disposed.
Before effective filing date of the claimed invention the disclosed package lid were known to be mounted to the package substrate to define a cavity in which the integrated device die and the radiation shield disposed and to protect the electrical circuitry 205 and the non-illuminated side 228 of the photodetector array 202.
For support see Luhta, which teaches wherein a package lid (203) mounted to the package substrate (210) to define a cavity in which the integrated device die (206) and the radiation shield (222) are disposed (see Luhta, Figs.2-3 as shown above and ¶ [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Luhta ‘124, Luhta ‘096, Jones, and Luhta to enable the package lid (203) to be mounted to the package substrate (210) to define a cavity in which the integrated device die (206) and the radiation shield (222) disposed and to protect the electrical circuitry 205 and the non-illuminated side 228 of the photodetector array 202 (see Luhta, Figs.2-3 as shown above and ¶ [0038]).
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/           Primary Examiner, Art Unit 2896